MONEY MARKET OBLIGATIONS TRUST Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 December 23, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549-4720 RE:MONEY MARKET OBLIGATIONS TRUST (Registrant) FEDERATED ARIZONA MUNICIPAL CASH TRUST FEDERATED MARYLAND MUNICIPAL CASH TRUST (each a “Fund”) 1933 Act File No 33-31602- 1940 Act File No. 811-5950 Dear Sir or Madam: Enclosed are the preliminary Proxy Statement and form of proxy for the above-referenced Registrant.Definitive copies of these proxy materials are expected to be released to shareholders on or about January 18, 2011. The purpose of this meeting is to approve a Plan of Liquidation for each Fund. If the Registrant is not alerted by the Staff of the Securities and Exchange Commission (Commission) within ten (10) days of the filing of this statement concerning comments on the information disclosed in it, the Registrant will consider itself free to mail definitive proxy materials to its shareholders without waiting to hear from the Staff. In connection with the review of this filing by the Staff of the Commission, the Registrant acknowledges the Staff’s view that: the Registrant is responsible for the adequacy and accuracy of the disclosure in the filings; Staff comments or changes to disclosure in response to Staff comments in the filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filing; and the Registrant may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions on the enclosed material, please contact me at (412) 288-4827. Very truly yours, /s/ Heidi Loeffert Heidi Loeffert Paralegal Enclosures
